ORDER

PER CURIAM.
Thomas Haag appeals from the trial court’s order affirming the Director of Revenue’s revocation of his driving privileges for refusal to submit to chemical testing pursuant to § 577.041, RSMo 1994. On appeal, Mr. Haag contends that the trial court erred by affirming the revocation of his driving privileges because the trial court’s decision was against the weight of the evidence since the arresting officer lacked probable cause to arrest him for driving while intoxicated. The trial court’s decision that the arresting officer had probable cause to believe Mr. Haag drove while intoxicated is supported by substantial evidence and is not against the weight of the evidence. Therefore, the judgment of the trial court is affirmed. Rule 84.16(b).